Fourth Court of Appeals
                                San Antonio, Texas
                                      January 19, 2021

                                    No. 04-20-00515-CV

                         IN THE INTEREST OF V.S., A CHILD

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA00518
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER

       Appellant V.S.’s motion for leave to file his brief late is GRANTED. Appellant V.S.’s
brief was filed on January 19, 2021.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court